Citation Nr: 0528183	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel





INTRODUCTION

The veteran had active service from July 1943 to September 
1945.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the veteran's petition to reopen a 
previously denied claim of entitlement to service connection 
for a low back disorder and residuals of excision of a 
pilonidal cyst.

In June 2003, the Board reopened the claims and, pursuant to 
authority provided by 38 C.F.R. § 19.9(a)(2) (2002), 
undertook additional evidentiary development.  However, a 
decision by the Federal Circuit held 38 C.F.R. § 19.9(a)(2) 
invalid because it permitted the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration of the evidence.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  So in December 2003, the Board 
remanded the claims to the RO to complete the additional 
development initially requested by the Board and to review 
any evidence already obtained by the Board, as well as to 
send the veteran a supplemental statement of the case.  He 
later was granted service connection for residuals of 
excision of a pilonidal cyst in an April 2005 rating 
decision.  He has not since appealed the rating or effective 
date assigned for that disability.  So that claim has been 
resolved to his satisfaction and is no longer before the 
Board.  See, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  His only remaining claim concerns his low back 
disorder.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim of entitlement to service connection 
for a low back disorder and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a low back disorder during 
or as a result of his service in the military.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In this case, the February 2002 letter apprising the veteran 
of the provisions of the VCAA was sent prior to initially 
adjudicating his petition to reopen his previously denied 
claim of entitlement to service connection for a low back 
disorder.  So there was due process compliance with the 
holding and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ, i.e., RO) on the claim.  Id.  
This is precisely what occurred in this particular instance.

Also bear in mind the Board remanded the veteran's claim to 
the RO in December 2003 - in part, to ensure VCAA compliance 
by obtaining additional relevant records.  And the RO sent 
him additional VCAA letters in February 2004 and November 
2004.  This, incidentally, was prior to sending him the April 
2005 supplemental statement of the case - wherein the RO 
readjudicated his claim based on any additional evidence that 
had been submitted or otherwise obtained since the initial 
rating decision at issue and the statement of the case.  This 
also was before his appeal was recertified to the Board for 
adjudication.  So he already has been fully apprised of the 
VCAA and had more than ample opportunity to identify and/or 
submit additional supporting evidence in response.  
Consequently, there is no problem insofar as the timing of 
the VCAA notice.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The February 2002, February 2004, and November 2004 VCAA 
letters apprised the veteran of the evidence needed to 
support his claim that was not on record at the time the 
letters were issued, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  The letters satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but they did not include the specific language 
of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  



In developing his claim, the RO obtained the veteran's 
service medical records, private medical records, and VA 
medical records.  In addition, the RO also afforded him 
several VA examinations.  As well, he had a hearing before 
the undersigned Veterans Law Judge (VLJ) to provide oral 
testimony in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the veteran's claim.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions such as arthritis are chronic, per se, and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's service medical records show he underwent 
surgery for excision of a pilonidal cyst in January 1945.  

A VA examination in 1975 revealed that the veteran had not 
had a recurrence of his pilonidal cyst.  

Private clinical records reflect that the veteran was 
hospitalized in 1969 for radiating low back pain of three 
weeks duration.  The diagnosis was a herniated lumbar disc.  
Records of the MacNeal Hospital in 1976 reveal he had a 
history of back trouble beginning seven years earlier (so in 
1969).  The diagnosis was an acute lumbosacral strain.  
Records from that facility in 1977 include an April 1977 
lumbosacral X-ray that revealed moderate lipping along the 
spine with some congenital narrowing at the L5-S1 disc space.  
The diagnoses included a low back strain.  

A March 1984 statement from Mr. [redacted], a friend of the 
veteran, reflects that the veteran had no pre-service back 
trouble.  But shortly after service he complained of back 
trouble, and still complained of back problems.  

In November 2001, the veteran submitted copies of service 
medical records obtained from the National Personnel Records 
Center (NPRC), which were not previously on file.  These 
records include a copy of the report of the operation for his 
pilonidal cyst on January 9, 1945.  A pre-operative note of 
January 3, 1945, reflects that sero-purulent material could 
be expressed at the sacrococcygeal area, the site of the 
pilonidal cyst.  



In February 2003, the veteran testified before the 
undersigned VLJ that he was treated by a now deceased 
orthopedic surgeon for low back pain that was due to the 
excision of the pilonidal cyst during service.  That 
physician, Dr. Cominsky of the McNeil Hospital in Berwyn, 
Illinois, was now deceased and, thus, his records could not 
be obtained (the veteran's attempt to obtain the address of 
the McNeil Hospital and supply the same to the Board were 
apparently unsuccessful) (see pages 9, 10, and 19 of the 
transcript of the February 2003 travel Board hearing).  

The veteran also testified that currently his primary 
physician was a VA physician in Las Vegas, Nevada, who had 
informed him that his current low back pain was due to the 
excision of the pilonidal cyst (page 16 of the transcript). 

VA medical records, received in August 2002, include an 
August 2002 progress note indicating the veteran reported to 
his primary care provider that he had "a cyst removed 60 
years ago and [wanted her to] make a statement if this was 
the spine or the back."  Objective physical examination 
showed the veteran had a well-healed scar, which was typical 
for excision of a pilonidal cyst many years earlier.  

VA medical records, received in February 2004, include 
December 2000, December 2001, and November 2003 physical 
examination reports showing the veteran reported experiencing 
joint pains that improved with activity.

In a July 2004 VA addendum to the progress note from the 
veteran's August 2002 primary care provider, she stated that 
she made no comments to the veteran (in August 2002) about 
any service-related concerns or low back pain.  She also 
pointed out that she did not make or document any comments 
regarding the veteran's service-connected concerns, because 
she, as a primary care provider, is not permitted to make any 
judgments regarding service connection.

The report of a November 2004 VA spine examination indicates 
the veteran complained of low back pain and sacral pain.  He 
reiterated he had a pilonidal cyst excised during service, 
after developing pain and swelling over the sacrum, and that 
he did not require any further treatment for his back or 
sacrum after he healed from that surgery.  He denied 
sustaining any lumbar spine injuries during service.  He also 
reported that he had experienced persistent, severe, and 
aching pain over the sacral region of his spine whenever he 
sat, since approximately 6 months after his service 
concluded.  He related that he had no back surgery or sacral 
surgery since the excision of the pilonidal cyst.  He also 
complained of occasional painful motion of his back.  He 
underwent a physical examination.  X-rays of his lumbar spine 
revealed multi-level osteoarthritic changes with disc space 
narrowing and a loss of the normal lumbar lordosis.  X-rays 
of the sacrum were normal, without evidence of fractures, 
erosions, or other abnormalities.  The diagnoses were 
osteoarthritis of the lumbar spine on all levels, with some 
painful limited motion of the lumbar spine, but without 
neurological deficit, and status-post surgical excision of 
the pilonidal cyst during military service, with complaints 
of pain, but without evidence of inflammation or drainage.

The VA examiner concluded the veteran's osteoarthritic 
changes of the lumbar spine and painful limited motion were 
consistent with his advanced age, and were unrelated to his 
pilonidal cyst surgery.   The VA examiner further explained 
that pilonidal cyst surgery was not a cause of osteoarthritis 
in the lumbar spine, and that it was "reasonable that when 
seated that there is pressure placed across the area of the 
previously operated sacrum," and that his "complaints of 
pain when sitting . . . [were] secondary to his pilonidal 
cyst surgery.  But, "[h]is lumbar spine condition [was] 
unrelated to his pilonidal cyst surgery."

The Board finds that the evidence of record does not 
establish entitlement to service connection for a low back 
disorder.  While the Board acknowledges that the veteran 
underwent surgery while in the military for excision of a 
pilonidal cyst, service connection since has been granted for 
the residuals.  Indeed, this grant occurred during the 
pendency of this appeal, so VA already has conceded he is 
entitled to compensation benefits for the postoperative 
residuals.  See the RO's recent, April 2005, rating decision 
concerning this condition.  The additional claim concerning 
his low back, though, is an entirely different matter, and 
there simply is insufficient supporting evidence to grant 
this claim.



The veteran's service medical records are entirely 
unremarkable for complaints, treatment, or diagnosis of a 
chronic low back disorder.  There also is no diagnosis of 
osteoarthritis within the one-year presumptive period 
following his discharge from the military  The absence of any 
relevant complaints or objective clinical findings either 
during service or within one year after is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the events in question, 
when there was no incentive - financial or otherwise - to 
fabricate information for personal gain.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).  Moreover, the 
veteran, himself, reported that he did not require any 
further surgeries for his pilonidal cyst or treatment for his 
low back pain related to his cyst removal during his service.  
And he also denied sustaining any low back injuries during 
service.   See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  Furthermore, there is no objective 
evidence of continuity of symptomatology during the years 
following his discharge from service in September 1945.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).

More significantly, the November 2004 VA examiner determined 
the veteran's osteoarthritic changes of the lumbar spine were 
unrelated to his pilonidal cyst excision, as these 
degenerative changes, instead, were related to his advancing 
age.  This VA examiner's opinion has significant probative 
weight since the VA examiner not only considered the 
veteran's assertions and medical history, but also undertook 
a comprehensive clinical examination of him.  So this opinion 
has the proper factual foundation and is not predicated on 
unestablished facts or mere allegations.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Consequently, there currently is no persuasive 
medical nexus evidence of record indicating the veteran 
developed a low back disorder during or as a result of his 
service in the military.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

And while the Board acknowledges that the veteran continues 
to complain of pain in the sacral region, particularly when 
seated, and that such complaints are related to the excision 
of the pilonidal cyst in service, the Board again points out 
that he is already service connected for the postoperative 
residuals of the excision of the pilonidal cyst.  He cannot 
receive additional compensation for the very same symptoms 
attributable to service.  See 38 C.F.R. § 4.14, VA's anti-
pyramiding provision (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited).  See also Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").

So, in short, the only evidence suggesting the veteran has a 
low back disorder related to his service in the military 
comes from him, personally.  And as a layman, he simply does 
not have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against the claim, meaning the benefit-of-
the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.




ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


